Citation Nr: 0501540	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  02-01 319	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, of the United States Code.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
September 1945.  He was a Prisoner of War (POW) of the German 
Government from August 1944 to April 1945.  He died in June 
1964.  The appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO reopened the appellant's 
previously denied claim for service connection for the cause 
of the veteran's death and denied the claim on the merits.  
The RO also denied her claim for DEA.

The appellant appeared at a hearing before a Decision Review 
Officer (DRO) in May 2002.  At that hearing, the appellant 
indicated that she also wanted a hearing before a Veterans 
Law Judge (VLJ) of the Board (hearing transcript, p. 9), but 
in July 2002 she indicated that she no longer wanted such a 
hearing and asked that her case be forwarded to the Board for 
a decision.  38 C.F.R. § 20.704(e) (2004).

In an August 2003 decision, the Board also reopened the 
appellant's claim for service connection for the cause of the 
veteran's death, but remanded this claim, and the one for 
DEA, for additional development.  That development has taken 
place, and the Board will now decide the appellant's claims.


FINDINGS OF FACT

1.  VA complied with its duties to notify and assist the 
appellant under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of her claims.

2.  The veteran was a POW of the German government from 
August 1944 to April 1945.

3.  The veteran died in June 1964 of acute pulmonary edema 
due to metastatic carcinoma (cancer) of his colon.

4.  Although the veteran was service-connected for only 
malaria and residuals of a right clavicle fracture at the 
time of his death, he suffered from diverticulitis and 
malnutrition that was attributed to his time as a POW during 
service.

5.  The preponderance of the competent, probative evidence of 
record indicates the veteran's diverticulitis did not aid or 
lend assistance to his eventual death from metastatic colon 
cancer.


CONCLUSIONS OF LAW

1.  Even assuming the veteran's military service, including 
his experience as a POW, caused his diverticulitis, this 
disorder was not a principal or contributory cause of his 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. 
§§3.303, 3.312 (2004).

2.  The requirements have not been met for DEA pursuant to 
Chapter 35, Title 38, of the United States Code.  38 U.S.C.A. 
§ 3501 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the appellant 
had filed her September 2000 petition to reopen.  But the 
VCAA applies to claims filed prior to its November 9, 2000 
effective date if VA had not decided the claim before that 
date.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  VA had not "decided" the veteran's claim 
prior to November 9, 2000 because the RO had yet to issue its 
January 2001 rating decision.  See VAOPGCPREC 7-2003, 2003 
VAOPGCPREC LEXIS at *31 (VA had authority to, and did, 
provide that VCAA requirements apply to claims at all stages 
of VA proceedings, up to and including those pending before 
the Board).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 115, 119 (2004) (Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of 
General Counsel (GC) undertook to explain the holding of 
Pelegrini II.  The Board is bound by the precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  Here, the 
RO's January 2001 rating decision took place shortly after 
enactment of the VCAA, and was not preceded by VCAA 
notification.  However, the claims adjudicated in the January 
2001 rating decision were remanded by the Board in August 
2003, and prior to any adjudicative action by VA, the Appeals 
Management Center (AMC) sent an April 2004 letter to the 
appellant.  Only then did the RO readjudicate the claim, in 
its September 2004 supplemental statement of the case (SSOC).  
Thus, VA provided VCAA notification to the appellant prior to 
its "initial" unfavorable decision on her claim, with 
"initial" in this context meaning the RO's first decision 
after the Board's remand.  VA thus complied with the VCAA 
notification timing requirements.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a SOC or SSOC as long as the document meets the 
four content requirements listed above.  Id. at 3.

These requirements were met in this case.  The AMC's April 
2004 letter informed the appellant of the application of the 
VCAA to her claims for service connection for the cause of 
the veteran's death and for entitlement to DEA.  This letter 
also explained what the evidence would have to show and the 
information still needed to show it in order to establish 
entitlement to service connection generally, and to establish 
entitlement specifically for Dependency and Indemnity 
Compensation (DIC).  In addition, the letter explained the 
respective responsibilities of the RO and the appellant in 
obtaining this information.  Finally in this regard, the RO 
wrote:  "[I]f there is any other evidence of information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  Thus, VA complied with 
the VCAA notice content requirements, as the AMC provided the 
information specified by Charles and Quartuccio and indicated 
to the appellant that she should provide any information or 
evidence in his possession pertaining to her claims.

In addition, the veteran's service medical records (SMRs) are 
on file, and his private and VA treatment records were 
obtained and associated with the claims file, too.  There are 
also VA and private physician opinions as to the key question 
of whether a service-related disorder caused the veteran's 
death, or contributed substantially and materially to it.  
And the AMC, acting pursuant to the Board's instructions, 
obtained an additional VA medical opinion on this question 
that included an analysis of the prior private and VA 
opinions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
There is no indication that other private or Federal records 
exist that should be requested, or that any pertinent 
evidence was not received.  The appellant indicated at the 
DRO hearing (transcript, pp. 3-4) and in her June 2004 letter 
that she was unable to obtain the records of the other 
physicians who had treated the veteran, most of whom were 
deceased.  See 38 C.F.R. § 3.159(c)(1) (2004) (where private 
treatment records sought do not exist or follow-up request 
for the records would be futile, no such request must be 
made).  VA thus complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations.

The Board also notes that, to the extent the requirements for 
establishing entitlement to DEA were not specifically 
discussed in the VCAA letter, VA was not required to notify 
the appellant of the evidence needed to substantiate this 
claim, or to assist her in obtaining that evidence, because, 
for the reasons explained in the section of the decision 
below addressing the DEA claim, there was no possibility that 
any further assistance could have aided the appellant in 
substantiating this claim.  38 C.F.R. § 3.159(d) (2004).  
See also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
("Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision."); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); 
VAOPGCPREC 7-2004 at 5 (July 16, 2004) (listing circumstances 
in which VA is not required to provide VCAA notice). 

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
appellant's claims.


Entitlement to Service Connection for the Cause of the 
Veteran's Death

Generally, service connection will be granted if it is shown 
that a particular disease or injury resulting in disability 
was incurred or aggravated during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Under 38 U.S.C.A. § 1310(a) (West 2002), "[w]hen any veteran 
dies after December 31, 1956, from a service-connected or 
compensable disability, the Secretary shall pay [DIC] to such 
veteran's surviving spouse...."  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability that either was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-related condition, was either a principal 
or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a), 3.312 (2004).

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  For a service-related disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  In this regard, it is not sufficient to show that the 
service-related disability casually shared in 
producing death; rather, it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2004).

The veteran was service connected only for malaria and a 
right clavicle fracture at the time of his death, and both 
were considered noncompensable disabilities (i.e., 0 percent 
disabling).  However, the appellant's claim is that the 
veteran's diverticulitis was the result of his military 
service, especially his time as a POW, resulting in the colon 
cancer that caused his death, and the Board must determine 
whether this is in fact the case.

During service, the veteran was listed as missing in action 
(MIA) from August 23, 1944 to April 29, 1945.  During that 
time, he was a POW of the German government.  In September 
2000, the appellant submitted as evidence a journal kept by 
the veteran that included the time period during which he was 
a POW.  In the journal, he described being taken prisoner by 
the German army.  He described being taken near Berlin and 
loaded in boxcars and sent south near Munich, where he and 
his unit were given food and clothes by the Red Cross.  
He described his daily food intake as follows:  "For 
breakfast:  nothing; at 11:00am, 1 bowl of soup; at 2:30pm, 3 
potatoes; enough bread for a couple of slices - some rotten 
cheese or a slice of bologna."  The veteran also described 
working in various German cities, and staying in barns and 
sleeping on the hay.  He also described being liberated on 
April 29, 1945, and flown to France.

A photograph of the veteran, apparently taken shortly after 
his POW experience, shows him to be emaciated.

At an August 1945 examination shortly before discharge and 
the September 1945 discharge examination, all of the 
veteran's systems were noted to be normal, including the 
abdominal viscera and genito-urinary.

Private treatment records of Dr. Ross at St. Francis Hospital 
indicated the veteran was admitted from May to June 1961 and 
underwent resection of his colon and colostomy.  Dr. Ross 
removed an obstructive lesion at the transverse colon, and 
the diagnosis was adenocarcinoma of the large bowel with 
metastasis to a regional lymph node.  

Treatment records from the veteran's February 1963 admission 
to a VA Medical Center (VAMC) reflect that his chief 
complaint was pain on the right side of his abdomen.  A 1947 
appendectomy was noted.  Physical examination showed a 
flat abdomen, with no masses or organs palpable, with 
tenderness just above the umbilicus not associated with spasm 
or rigidity.  He had multiple scars over the abdomen, with no 
seedings of previous carcinoma.  The impression was of 
periumbilical pain, perhaps the recurrence of previous 
adenocarcinoma of the sigmoid colon, although it was noted 
that no disease was found.

In a March 1963 rating decision, the veteran was denied 
pension benefits, and it was found that he was not 
unemployable, but a 10 percent evaluation was given for 
nonservice-connected residuals of adenocarcinoma of the 
sigmoid colon and 10 percent for nonservice-connected chronic 
left epididymitis.

A December 1963 VA examination noted the veteran's severe and 
incapacitating pain in his left groin and hip.  The diagnosis 
was neoplastic disease of the descending colon with 
metastasis to the lumbosacral plexus.  It was also noted that 
he was considered 100 percent permanently disabled.

January 1964 records from the Greenville Hospital note 
intractable pain of the left pelvis and left leg of 
undetermined cause.  On examination, the veteran appeared to 
be somewhat emaciated.  The abdomen was difficult to examine 
and the abdominal muscles were tight.  The liver appeared 
enlarged.  The diagnosis was intractable pain secondary to 
metastatic carcinoma involving the pelvic nerve plexuses.  

A February 1964 rating decision noted the veteran likely had 
a metastatic recurrence of his carcinoma, and rated him as 
totally disabled and granted pension benefits.  He died a few 
months later, in June.

In December 1996, Dr. Skinner, who had not treated the 
veteran, but was the appellant's physician, wrote:  "After 
talking at length with [the appellant] and brushing up on my 
studies of oncology, I have come to the conclusion that 
[the veteran's] death from colon cancer could very well have 
been caused by the diverticulitis that he had while being a 
POW in Germany.  The living conditions as well as the 
extremely poor diet were what caused the diverticulitis to 
occur."  Dr. Skinner also noted there was no family history 
of colon cancer and that the disease "is somewhat 
hereditary."  

Dr. Skinner subsequently wrote a December 2000 letter, in 
which he stated that he had read the veteran's journal of his 
wartime experience and "the medical records [the appellant] 
was able to obtain."  Dr. Skinner stated that the reason the 
veteran was not treated for diverticulitis in the army was 
"because he developed the diverticulitis while he was in a 
POW camp.  He was released from the camp and returned to the 
United States.  The war was over."  Dr. Skinner also noted 
the veteran's malaria and broken shoulder while in the army, 
and stated that malaria is a debilitating disease, "so he 
was already on the downslide when he was taken prisoner by 
the Germans."  Noting the diet the veteran recounted in the 
journal, Dr. Skinner wrote:  "A two year old could not 
survive on this amount of food.  In this environment his body 
went into a survival mode.  It is amazing what the human body 
can tolerate, but in the long run it is devastating and 
created a domino effect on his health."  Dr. Skinner opined: 
"The malaria, the stress, the malnutrition, the 
diverticulitis, and later the cancer all coincide with each 
other and death is the end result."  Dr. Skinner also stated 
that he "really would like to have read [the veteran's] exit 
physical, but it is not available."  Dr. Skinner noted that 
Dr. Muller had prescribed librax, "which is the treatment 
for spasms associated with diverticulitis," but stated that 
the appellant had been unable to locate most of the veteran's 
post-service medical records.  Dr. Skinner concluded:  "I 
have read and re-read all of the information that [the 
appellant] has supplied me and it is my medical opinion that 
had [the veteran] not been a German POW, he would be alive 
today.  Every medical problem he had was secondary to the 
malnutrition and diverticulitis that originated while he was 
imprisoned."

In November 2000, a VA physician reviewed the veteran's 
claims file in detail, as well as relevant medical 
literature.  He noted that the veteran suffered from 
malnutrition, diverticulitis, and metastatic colon cancer.  
He opined that the veteran's medical records did not indicate 
that he "had any medical conditions or experiences during 
his days as a [POW] that have, to date, in relevant medical 
literature, been conclusively shown to be causally associated 
with colon cancer.  In other words, malnutrition and 
diverticulitis are not recognized at present to have any 
causal relationship to colon cancer."  He added that he was 
"unable to quote any existing medical literature in 
gastroenterology/gastrointestinal oncology that would lend 
support to there being a causal relationship between either 
preexisting malnutrition or diverticulitis to subsequent 
development of colon cancer."  It was therefore his opinion, 
based on the objective information in the veteran's claims 
file, that the veteran's POW experiences did not cause his 
eventual death from colon cancer.

In May 2004, another VA physician reviewed the veteran's 
claims file, including the veteran's journal, the photograph 
of him after his POW experience, Dr. Skinner's September 2000 
letter, and the prior VA opinion, which the May 2004 
physician stated was provided by a gastroenterologist.  He 
also searched the medical literature for the risk factors for 
colon cancer and, after reviewing "multiple journal 
abstracts," he was unable to find a link between 
diverticulitis and colon cancer.  After reviewing the private 
and VA medical opinions, the VA physician wrote:  "It is 
less likely than not that the veteran's diverticulitis aided 
or lent assistance to his eventual death from metastatic 
colon cancer."  He based this conclusion on the fact that 
there was no evidence in the medical literature reflecting a 
link between diverticulitis and colon cancer.  He also did 
not find any unique risk factors that the veteran had for 
colon cancer based on a review of the claims file, and did 
not know of any other condition related to the veteran's 
military service, including his POW experience, which would 
be considered a contributory cause of death.

The appellant wrote a June 2004 letter stating that the 
veteran had problems with his stomach after discharge from 
service, and noted the 1947 appendectomy.  She also noted 
that she had tried to obtain records of the veteran's post 
service treatment, but was unable to do so, and that most of 
those physicians were deceased.  A July 2004 letter from the 
veteran's sister-in-law stated that he returned from the POW 
camp very frail and undernourished, and continued through the 
years to have trouble with his stomach.

A July 2004 letter from the appellant's sister stated that he 
told her of his treatment as a POW, in particular the German 
soldiers hitting prisoners with their guns and beating anyone 
who retaliated.  He also indicated to her that his meals 
consisted of big vats of water and 4 or 5 potatoes and that 
he had eaten dirt and bugs.  He frequently complained to her 
about his stomach and was in and out of the hospital.  She 
also noted that after his death, the appellant raised the 
children, who received good educations and have good jobs, 
and that the appellant never received much from the 
government and should be entitled to a pension due to the 
courageous service of her husband to his country.

Unfortunately, after weighing the probative value of the 
evidence discussed above, service connection for the cause of 
the veteran's death must be denied for the following reasons.  
While the evidence confirms he was extremely poorly nourished 
and suffered physically as a result of his POW experience, 
the evidence is somewhat unclear as to his diverticulitis 
and, more importantly, its etiology.  The record does not 
appear to contain any clear contemporaneous diagnosis of this 
disorder, and Dr. Skinner referred only to Dr. Muller's 1963 
prescription of a drug frequently used to combat 
diverticulitis-related cramps as evidence of the 
diverticulitis.  That 1963 record does not appear to be part 
of the claims file, and, in any event, there is no objective 
medical evidence indicating the veteran suffered 
diverticulitis as a result of his military service, including 
his POW experience.  However, even this notwithstanding, Dr. 
Skinner and both VA physicians presumed the veteran did 
indeed suffer from diverticulitis as a result of his POW 
experience.  But even assuming this was the case, as these 
doctors indicated, service connection for the cause of his 
death still must be denied because the preponderance of the 
competent, probative medical evidence of record indicates his 
terminal colon cancer was not related to the diverticulitis 
or malnutrition, neither of which can therefore be said to 
have been a principal or contributory cause of his death.  
And, again, this is true even presuming he had diverticulitis 
from his POW experience.  In other words, without a 
persuasive medical relationship between the diverticulitis 
and his ultimately fatal colon cancer, there simply is no 
basis to grant his widow's cause of death claim because the 
predicate event (that being, his POW experience) caused a 
condition (i.e., the diverticulitis) that, in turn, has not 
been etiologically linked to his terminal colon cancer.  So 
there is insufficient evidence of this purported cause-and-
effect relationship.

There are conflicting medical opinions as to the relationship 
between the veteran's diverticulitis and malnutrition and his 
colon cancer.  In rendering its findings regarding service-
connection claims, the Board has the responsibility of 
weighing the evidence, including the medical evidence, for 
purposes of determining where to give credit and where to 
withhold the same. Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, Board cannot make its own 
independent medical determinations, and there must be 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  
Evans, 12 Vet. App. at 30; Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991)).



As to medical evidence, a diagnosis or opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference.  Thus, the Court has provided guidance 
for weighing medical evidence.  For instance, the Court has 
held that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  In addition, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Moreover, a 
medical opinion based on an inaccurate factual premise is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In light of the above, Dr. Skinner's opinion is flawed for 
several reasons.  First, he does not appear to have reviewed 
all of the SMRs, as even he acknowledged that he reviewed 
only the records the appellant was able to obtain.  This lack 
of review is evidenced by Dr. Skinner's stated desire to have 
read the veteran's discharge examination report - even 
though the report of that examination, and indeed even the 
one that immediately preceded it by less than a month, are 
both in the claims folder and show the veteran's genitor-
urinary system and abdominal viscera were normal.  More 
fundamentally, Dr. Skinner, who did not indicate his 
specialty and stated in 1996 that he had "brushed up on his 
oncology," did not adequately explain the reasons and bases 
for his conclusions.  First, as to the lack of diagnosis of 
diverticulitis, he stated the veteran was discharged shortly 
after the POW experience that caused the diverticulitis, but 
the veteran remained in service from April to September 1945 
after his POW experience, undercutting Dr. Skinner's 
reasoning that there was no time after the veteran's POW 
experience in which to diagnose or treat diverticulitis.  
That was a period of several months in the interim.  
Moreover, in opining that the veteran's malaria, stress, 
malnutrition, and diverticulitis all contributed to his 
death, Dr. Skinner did not cite any medical authority to 
support this conclusion either from general medical 
literature or by explaining how he reached this conclusion.

In contrast, the VA physicians, at least one of whom was a 
gastroenterologist, based their conclusion that there was no 
connection between the veteran's diverticulitis and the colon 
cancer that caused his death on a review of the medical 
literature as well as his claims file, and explained that 
there was simply no medical basis on which to conclude that 
this or any colon cancer was related to diverticulitis or 
malnutrition.  Moreover, the May 2004 VA physician reviewed 
the conflicting private and VA opinions and, based on his 
review of the claims file and the relevant medical 
literature, concluded unequivocally that it was not at least 
as likely as not that the veteran's diverticulitis aided or 
lent assistance to his eventual death from colon cancer.

The lay statements submitted, as well as the veteran's 
journal and the photograph, reflect that he served his 
country courageously and suffered greatly as a result of his 
POW experience.  Unfortunately, however, none of these 
documents constitute competent evidence as to whether the 
veteran's POW experience or other military service, and the 
medical consequences thereof, were the cause of his death, 
because that is a question of etiology requiring medical 
expertise.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  
The preponderance of the competent, probative evidence of 
record indicates the veteran's military service, including 
his POW experience, even if it caused diverticulitis and/or 
malnutrition, was not the cause of his death from colon 
cancer.  Consequently, the benefit-of-the-doubt doctrine does 
not apply, and the appellant's claim for service connection 
for the cause of the veteran's death must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).




Entitlement to DEA under Chapter 35, Title 38, of the United 
States Code

A surviving spouse of a veteran who died of a service-related 
disability, or who had a permanent and total disability 
rating due to service-connected disability in effect at the 
time of death, is entitled to DEA benefits.  38 U.S.C.A. § 
3501(a) (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2004).

As the Board in this case has denied service connection for 
the cause of the veteran's death, and, as the record 
reflects, the veteran was not evaluated as having disability 
total and permanent in nature as a result of service-
connected disability at the time of his death, his surviving 
spouse is not eligible for such benefits, and entitlement to 
DEA is not warranted as a matter of law.  38 U.S.C.A. § 
3501(a) (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2004).  
See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement).

Therefore, the appellant's claim for DEA is denied.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for DEA under Chapter 35, Title 38, of the United 
States Code is denied.


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


